NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE GAVIN STENER

2012-1369
(Serial No. 10/122,642)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferenc_:es.

ON MOTION

ORDER

Gavin Stener moves without opposition to withdraw
his appeal.

Upon consideration thereof,
' IT IS ORDERED THATZ

(1) The motion is granted.
(2) Each side shall bear its own costs.

IN RE GAVIN STENER 2

FOR THE COURT

AUG 93 mm /S/ Jan H@rbaiy
Date J an Horbaly

Clerk
cc: D. Scott Hemingway, Esq.
Raymond T. Chen, Esq.

526 "~°*s'¢';f§lf§:%sevsr:°“
Issued As A Mandate: AUG 0 8 2012 AUG 0 8 2012

JAN HUBBALY
CLERK